NO. 12-05-00178-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


THOMAS T. TATUM AND LINDA TATUM,  §     APPEAL FROM THE 
APPELLANTS

V.                                                                         §     COUNTY COURT AT LAW NO. 3 OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This is an attempted appeal from a declaratory judgment in a condemnation action.  On
October 5, 2005, this Court notified Appellant, pursuant to Texas Rule of Appellate Procedure 37.2,
that the information received in this appeal does not contain a final judgment or other appealable
order.  Appellant was further informed that the appeal would be dismissed if the information
received in the appeal was not amended on or before October 17, 2005 to show the jurisdiction of
this Court.  The deadline for amendment has passed, and Appellant has neither responded to the
October 5 notice or otherwise shown the jurisdiction of this Court.  Accordingly, the appeal is
dismissed for want of jurisdiction. See Tex. R. App. P. 37.2, 42.3.
Opinion delivered October 19, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)